COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Marquesha Williams v. 16303 Imperial LLC

Appellate case number:   01-19-00914-CV

Trial court case number: 1143136

Trial court:             County Civil Court at Law No. 1 of Harris County

       On December 10, 2019, appellant, Marquesha Williams , filed an emergency motion to
stay pending appeal of eviction. The Court grants the stay of the eviction.

       The Court requests that the appellee, 16303 Imperial LLC, respond to the emergency
motion by no later than ten days from the date of this order. It is therefore ordered that the
response of the appellee, if any, shall be due by Friday, December 20, 2019.

       It is so ORDERED.

Judge’s signature: ___/s/ Richard Hightower_______
                    Acting individually  Acting for the Court


Date: _December 10, 2019___